DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 09/22/2020 and amendment on 10/26/2020 amending Claims 1-4, 6-12, and 115-20. Claims 1-20 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities: 
L. 2 “the at least one non-combustible fuel” should be replaced by “the at least one non-combustible fluid”,
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 6, 8, 10 and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
 
Regarding Claim 6: Claim 6 recites “inject …the at least one non-combustible fluid downstream from a fuel nozzle”. It is noted that the disclosure is silent about the above mentioned limitation and on the contrary illustrates the at least non-combustible fluid flowing through the nozzle (see Figs. 1-3 wherein 42 flows to the conduit, black arrow, leading to the fuel nozzle 22) . 

Regarding Claims 8 and 20: Claims 8 and 10 recites “supplying the at least one-combustible fluid into a combustor without flowing through a fuel nozzle”. It is noted that the disclosure is silent about the above mentioned limitation and on the contrary illustrates the at least non-combustible fluid flowing through the nozzle (see Figs. 1-3 wherein 42 flows to the conduit, black arrow, leading to the fuel nozzle 22) . 

Regarding Claim 10: Claim 10 recites "does not include a mixer" which is construed as a negative limitation. It is noted that the disclosure is silent about said negative limitation and on the contrary recites fluid being mixed together and a mixture of fluid ([0003-4, 15-16], “air-fuel In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).



The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claim 20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 20: Claim 20 recites the term “at least one non-combustible fluid” while Claim 16 for which Claim 20 is dependent thereon recites the term “at least one non-combustible fluid”. It is not clear if the term recited in Claim 20 refers back to the term recited in Claim 16, yielding indefiniteness. To further advance prosecution the term recited in Claim 20 is interpreted as referring back to the term recited in Claim 16, i.e. the term recited in Claim 20 is interpreted as“ the at least one-combustible fluid”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2011/0016866), as evidenced by Kuchta (“Summary of Ignition Properties of Jet Fuels and Other Aircraft Combustible Fluids”), in view of Annigeri (US 2010/0162678).

Regarding Claim 9: Boardman discloses a system (see annotated figure 866’), comprising: 
a gas turbine system (10; Fig. 1) comprising 
22; Fig.1), 
a combustor (16; Fig. 1), and 
a turbine (18; Fig. 1); 
a dilution air circuit (see annotated figure 866’)  configured to supply 
a gas fuel (14; Fig. 1), 
air (see annotated figure 866’), and 
at least one fluid (15; Fig. 1) to the combustor (see Fig. 1), wherein 
the at least one fluid is different from the fuel and the air (see Fig. 1); 
a heat exchanger (37; Fig. 1)  disposed along the dilution air circuit (see Fig. 1), wherein 
the heat exchanger  transfers heat away from the air to cool the air to a temperature less than an auto-ignition temperature of the gas fuel (see [0031] wherein heat exchanger 37 cools air from 1000 °F to less than 280 °F, which is less than the auto-ignition point of gas fuel as evidenced by Kuchta which states an auto-ignition point of the fuel being above 280 °F ,e.g. see Fig. 23 P. 44, Table 1-A P. 52, and Table 2-A P. 53 of Kuchta).

    PNG
    media_image1.png
    651
    816
    media_image1.png
    Greyscale

Boardman does not teach the at least one fluid being a non-combustible fluid and,
one or more sensors  disposed along the dilution air circuit, wherein the one or more sensors measure a composition of the gas fuel and one or more operating conditions of the gas turbine system; and 
a closed-loop controller communicatively coupled to the one or more sensors, wherein the controller is programmed to:  Page 3 of 13Serial No. 15/346,973 

receive one or more second signals from the one or more sensors 
calculate a Wobbe index value for the fuel based on the one or more second signals; determine if the Wobbe index value of the fuel is within a desired range; and adjust a flow rate of air through the heat exchanger or the at least one non-combustible relative to the gas fuel if the Wobbe index value is outside the desired range.

However, Annigeri teaches 
a gas turbine (see Fig.2) comprising 
a first compressor (215; Fig. 2), 
a combustor  (255; Fig. 2), and 
a turbine (230; Fig. 2); 
a fluid circuit (245, 290, and elements operatively connected thereto)  configured to supply 
a gas fuel (305; Fig. 3), 
air (230; Fig. 2), and 
at least one fluid (320; Fig. 3) to the combustor (see Fig. 2), wherein the at least one fluid is different from the fuel and the air (see Fig. 1) and the at least one fluid is a non-combustible fluid ([0008] and [0019] wherein the alternate gas 320 can be an inert gas such as nitrogen or carbon dioxide) ; 
335, 340, 360; Fig. 3) disposed along the fluid circuit (see Fig. 3), wherein
 the one or more sensors measure a composition (339; Fig. 2) of the gas fuel and one or more operating conditions (336, 337, 338, 341, 342, 343; 361, 362, 363, 295, 285, 375; 370; Figs. 2-3) of the gas turbine system; and 
a closed-loop controller (290; Fig. 3) communicatively coupled to the one or more sensors (see Figs. 2-3)
configured to:
 receive one or more first signals from the one or more sensors representative of the composition of the gas fuel (see [00032] and 339 Fig. 3 connected to the functional step 345 which is performed by the controller); 
determine a type of the gas fuel based in part on the one or more first signals (see [0032] wherein the relative concentration of individual gas components, i.e. type, is determined);
receive one or more second signals from the one or more sensors representative of the one or more operating conditions (see steps 345, 350, 365, that uses signal from 336, 337, 338, 341, 342, 343, 361, 362, 363, and step 380 that uses signals from 370 and 375, wherein steps are performed by the controller and thus the signals are received by the controller),
calculate a Wobbe index value for the fuel based on the one or more second signals (see steps 345, 350, 365 that calculate the Wobbe index based on signal from 336, 337, 338, 341, 342, 343, 361, 362, 363 380),
determine if the Wobbe index value of the fuel is within a desired range (see step 380  and [0027] wherein it is determine if the index is within allowable limits)
see Fig. 3 wherein the flow rates of the fuel gas and/or the alternate gas is adjusted) if the Wobbe index value is outside the desired range (see path from step 380 to 335 and/or 340 in Fig. 3).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Boardman by adding at least one fluid that is a non-combustible fluid and, one or more sensors  disposed along the dilution air circuit, wherein the one or more sensors measure a composition of the gas fuel and one or more operating conditions of the gas turbine system; and a closed-loop controller communicatively coupled to the one or more sensors, wherein the controller is programmed to:  Page 3 of 13Serial No. 15/346,973 receive one or more first signals from the one or more sensors representative of the composition of the gas fuel; determine a type of the gas fuel based in part on the one or more first signals, receive one or more second signals from the one or more sensors representative of the one or more operating conditions



Regarding Claim 10: Boardman  in view of Annigeri  teaches all the limitations of Claim 9, as stated above, wherein the system does not include a mixer (interpreted as without element labelled as mixer, see Fig. 1).

Regarding Claim 11: Boardman in view of Annigeri teaches all the limitations of Claim 9, as stated above, and Annigeri further teaches  the at least one non-combustible fluid comprises an inert gas or steam (“inert gas”; [0019]).

Regarding Claim 12: Boardman in view of Annigeri teaches all the limitations of Claim 9, as stated above, and Boardman further discloses the dilution air circuit is configured to supply a combustible fluid to the combustor (see Fig. 1 wherein gas fuel and liquid fuel are supplied to the combustor).

Regarding Claim 13: Boardman in view of Annigeri teaches all the limitations of Claim 9, and Boardman further discloses wherein the compressor comprises an air outlet  (see annotated figure 866’) disposed upstream from a compressor discharge outlet (see annotated figure 866’), the air outlet is coupled to the dilution air circuit (see annotated figure 866’), the compressor discharge outlet is coupled to an air flow path (see annotated figure 866’) extending to the combustor separate from the dilution air circuit, and the dilution air circuit comprises a 35; Fig. 1) configured to boost a pressure of the air received from the air outlet (the compressor 35 will necessarily increase the pressure).


Regarding Claim 15: Boardman in view of Annigeri teaches all the limitations of Claim 9, as stated above, and Annigeri further teaches the closed-loop controller is communicatively coupled to the one or more sensors (see steps 345, 350, 365 that uses signal from 336, 337, 338, 341, 342, 343, 361, 362, 363 and step 380 that uses signals from 370 and 375, wherein the steps are performed by the controller and thus communicatively coupled thereto), and wherein the one or more operating conditions comprise a temperature, or a pressure, of the gas fuel (336,337; Fig. 2).



Claims 1-3, 5, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2011/0016866), as evidenced by Kuchta (“Summary of Ignition Properties of Jet Fuels and Other Aircraft Combustible Fluids”), in view of Annigeri (US 2010/0162678), and further in view of Ahn (US 2013/0305735).

Regarding Claim 1: Boardman discloses a system (see annotated figure 866’), comprising: a gas turbine system (10; Fig. 1) comprising 
a first compressor (22; Fig.1), 
a combustor  (16; Fig. 1), and 
a turbine (18; Fig. 1); 
a fluid circuit (see annotated figure 866’)  configured to supply 
(14; Fig. 1), 
air (see annotated figure 866’), and 
at least one fluid (15; Fig. 1) to the combustor, wherein the at least one fluid is different from the fuel and the air (see Fig. 1); 
a heat exchanger (37; Fig. 1) disposed along the fluid circuit (see Fig. 1), wherein the heat exchanger transfers heat away from the air to cool the air to a temperature less than an auto-ignition temperature of the gas fuel (see [0031] wherein heat exchanger 37 cools air form 1000 °F to less than 280 °F, which is less than the auto-ignition point of gas fuel as evidenced by Kuchta which states an auto-ignition point of the fuel being above 280 °F ,e.g. see Fig. 23 P. 44, Table 1-A P. 52, and Table 2-A P. 53 of Kuchta).
Boardman does not teach the at least one fluid being a non-combustible fluid and,
 one or more sensors disposed along the fluid circuit, wherein
 the one or more sensors measure a composition of the gas fuel and one or more operating conditions of the gas turbine system; and 
a controller configured to:
 receive one or more first signals from the one or more sensors representative of the composition of the gas fuel; 
determine a type of the gas fuel based in part on the one or more first signals; and 
control a Wobbe index of the gas fuel by adjusting the flows of the air through the heat exchanger and the at least one non-combustible fluid relative to the gas fuel based on feedback from one or more second signals from the one or more sensors representative of the one or more operating conditions of the gas turbine system such that the Wobbe index is within a desired range for the gas turbine system.

However, teaches Annigeri teaches a gas turbine (see Fig.2) comprising 
a first compressor (215; Fig. 2), 
a combustor  (255; Fig. 2), and 
a turbine (230; Fig. 2); 
a fluid circuit (245, 290, and elements operatively connected thereto)  configured to supply 
a gas fuel (305; Fig. 3), 
air (230; Fig. 2), and 
at least one fluid (320; Fig. 3) to the combustor (see Fig. 2), wherein the at least one fluid is different from the fuel and the air (see Fig. 1) and the at least one fluid is a non-combustible fluid ([0008] and [0019] wherein the alternate gas 320 can be an inert gas such as nitrogen or carbon dioxide) ; 
one or more sensors (335, 340, 360; Fig. 3) disposed along the fluid circuit (see Fig. 3), wherein
 the one or more sensors measure a composition (339; Fig. 2) of the gas fuel and one or more operating conditions (336, 337, 338, 341, 342, 343; 361, 362, 363, 295, 285, 375; 370; Figs. 2-3) of the gas turbine system; and 
a controller (290; Fig. 3) configured to:
 receive one or more first signals from the one or more sensors representative of the composition of the gas fuel (see [00032] and 339 Fig. 3 connected to the functional step 345 which is performed by the controller); 
[0032] wherein the relative concentration of individual gas components, i.e. type, is determined); and 
control a Wobbe index of the gas fuel by adjusting the at least one non-combustible fluid relative to the gas fuel (see Fig. 3 wherein the flow rates of the fuel gas and/or the alternate gas is adjusted) based on feedback from one or more second signals from the one or more sensors representative of the one or more operating conditions of the gas turbine system (see steps 345, 350, 365 that uses signal from 336, 337, 338, 341, 342, 343, 361, 362, 363 and step 380 that uses signals from 370 and 375, wherein the steps are performed by the controller) such that the Wobbe index is within a desired range for the gas turbine system (see 380 Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Boardman by adding at least one fluid that is a non-combustible fluid and, one or more sensors disposed along the fluid circuit, wherein the one or more sensors measure a composition of the gas fuel and one or more operating conditions of the gas turbine system; and a controller configured to: receive one or more first signals from the one or more sensors representative of the composition of the gas fuel; determine a type of the gas fuel based in part on the one or more first signals; and control a Wobbe index of the gas fuel by adjusting the flow of the at least one non-combustible fluid relative to the gas fuel based on feedback from one or more second signals from the one or more sensors representative of the one or more operating conditions of the gas turbine system such that the Wobbe index is within a desired range for the gas turbine system, as taught by Annigeri, to use an inert gas such as carbon dioxide that is widely more available and less expensive than an 

Boardman in view of Annigeri teaches all the limitations as stated above, but does not teach the controller being configured to control the Wobbe index of the gas fuel by adjusting the flows of the air through the heat exchanger relative to the gas fuel based on feedback from one or more second signals from the one or more sensors representative of the one or more operating conditions of the gas turbine system such that the Wobbe index is within a desired range for the gas turbine system.

However, Ahn teaches a gas turbine system (210; Fig. 2) comprising a compressor (211; Fig. 2), a combustor (213; Fig. 2), and a turbine (215; Fig. 2);
 a dilution air circuit (see annotated figure 735’) configured to supply 
a gas fuel (228; Fig. 2), 
air (225; Fig. 2) to the combustor (see Fig. 2); 
a heat exchanger (253; Fig. 2) disposed along the dilution air circuit (see Fig. 2)
one or more sensors (first sensor unit: 261, 262, 263; second sensor unit: 271, 272; third sensor unit: 281, 282, 283; fourth sensor unit: 291, 292, 293; [0122-0124]; and Fig. 2) disposed along the dilution air circuit (see annotated figure 735’) wherein 
(“first sensor unit which measures at least one of temperature, pressure, and flux of fuel ejected from the fuel flow meter”; “second sensor unit which measures at least one of a temperature and a pressure of the fuel”; “third sensor unit which measures at least one of a temperature, a pressure, and a flux of the air ejected from the mixture air flow meter”; “a fourth sensor unit […] which measures a mixing ratio, a temperature, and a pressure of the fuel mixture supplied from the mixer to the combustor”; and “Wobbe Index based on the measured mixing ratio, temperature, and pressure”; see [0017; 0020-0022]; and [0090]); and 
a closed-loop controller communicatively coupled to the one or more sensors (20; [0130]; and Fig. 2), wherein 
the controller is configured to:
control the Wobbe index of the gas fuel by adjusting the flows of the air through the heat exchanger relative to the gas fuel based (control unit 20 may control at least one of a fuel flow meter 242 and a mixture air flow meter 241, flow meter 241 is operated to adjust air going through the heat exchanger) on feedback from one or more second signals from the one or more sensors representative of the one or more operating conditions of the gas turbine system (“the Wobbe Index is calculated based on a mixing ratio, a temperature, and a pressure of the fuel mixture measured by the fourth sensor unit”, see [0023], and since the one or more sensors, e.g. sensor units, are measuring the one or more operating conditions, e.g. pressure, temperature, and/or flux, it would be necessary that one or more signals representative of the one or more operating conditions are received by the controller) such that the Wobbe index is within a desired range for the gas turbine system (“[the control unit] compares the calculated Wobbe Index with the predetermined Wobbe Index range”; see [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Boardman in view of Annigeri to  have the controller being configured to control the Wobbe index of the gas fuel by adjusting the flows of the air through the heat exchanger relative to the gas fuel based on feedback from one or more second signals from the one or more sensors representative of the one or more operating conditions of the gas turbine system such that the Wobbe index is within a desired range for the gas turbine system, as taught by Ahn, to provide a way of controlling the Wobbe index and thus use different fuels in the same gas turbine without redesigning or remanufacturing the fuel system as well as to reduce a contamination material generated during combustion of the gas turbine, as recognized by Ahn (see [0013] and [0021]).

    PNG
    media_image2.png
    662
    816
    media_image2.png
    Greyscale

Regarding Claim 2: Boardman in view of Annigeri and further in view of Ahn teaches all the limitations of Claim 1, as stated above, and Annigeri further teaches the at least one non-combustible fluid comprises a plurality of non-combustible fluids (“nitrogen and carbon dioxide” ; [0019]).

Regarding Claim 3.: Boardman in view of Annigeri and further in view of Ahn teaches all the limitations of Claim 1, as stated above, and Annigeri further teaches  the at least one non-combustible fluid comprises an inert gas (“inert gas”; [0019]).

Regarding Claim 5: Boardman in view of Annigeri and further in view of Ahn teaches all the limitations of Claim 1, as stated above, and Boardman further discloses wherein the first compressor comprises an air outlet (see annotated figure 866’)  disposed upstream from a compressor discharge outlet (see annotated figure 866’), the air outlet is coupled to the fluid circuit (see annotated figure 866’), the compressor discharge outlet is coupled to an air flow path (see annotated figure 866’) Page 2 of 13Serial No. 15/346,973 Response to Office ActionMailed on February 5, 2020 extending to the combustor separate from the fluid circuit, and the fluid circuit comprises a second compressor (35; Fig. 1) configured to boost a pressure of the air received from the air outlet (the compressor 35 will necessarily increase the pressure).

 
Regarding Claim 16:  Boardman discloses a gas turbine (10; Fig. 1) and method of operating (the apparatus discloses the method of operating it) comprising
providing fuel (14; Fig.1) to a gas turbine system (10; Fig. 1);
adjusting a flow rate of air (see annotated figure 866’) and at least one fluid (15; Fig. 1) relative to the fuel (”valves may be adjusted to provide proper flow of air and/or gas fuel” [0078]) wherein 
the at least one fluid is different from the fuel and the air (see Fig. 1); and 
transferring heat away from the air flowing through an heat exchanger  (37; Fig. 1) to cool the air  to a temperature less than an auto-ignition temperature of the fuel (see [0031] wherein heat exchanger 37 cools air form 1000 °F to less than 280 °F, which is less than the auto-ignition point of gas fuel as evidenced by Kuchta which states an auto-ignition point of the fuel being above 280 °F ,e.g. see Fig. 23 P. 44, Table 1-A P. 52, and Table 2-A P. 53 of Kuchta).

Boardman does not teach the at least one fluid being a non-combustible fluid and,
receiving, at a controller, one or more first signals representative of a composition of a gas fuel from one or more first sensors; 
determining, at the controller, a type of the gas fuel based in part on the one or more first signal;
receiving, at the controller, one or more signals representative of one or more operating conditions of a gas turbine system from one or more sensors; 
calculating, via the controller, a Wobbe index value for the fuel determining if the Wobbe index value of the fuel is within a desired range based on the one or more signals; and adjusting the flow rate of air and at least one fluid relative to the fuel if the Wobbe index value is outside the desired range.

However, Annigeri teaches a gas turbine (10; Fig. 1) and method of operating (the apparatus discloses the method of operating it), 
receiving, at a controller (290; Fig. 3), one or more first signals representative of a composition (“composition”; Fig. 2) of a gas fuel (305; Fig. 3) from one or more first sensors (339; Fig. 2); 
[0032] wherein the relative concentration of individual gas components, i.e. type, is determined);
receiving, at the controller, one or more signals representative of one or more operating conditions of a gas turbine system (see Fig. 2) from one or more sensors (336, 337, 338, 341, 342, 343; 361, 362, 363, 295, 285, 375; 370; Figs. 2-3); 
calculating, via the controller, a Wobbe index value for the fuel (see steps 345, 350, 365 that calculate the Wobbe index based on signal from 336, 337, 338, 341, 342, 343, 361, 362, 363 380);
 determining if the Wobbe index value of the fuel is within a desired range based on the one or more signals (see step 380  and [0027] wherein it is determine if the index is within allowable limits); and 
adjusting the at least one non-combustible fluid relative to the gas fuel (see Fig. 3 wherein the flow rates of the fuel gas and/or the alternate gas is adjusted) if the Wobbe index value is outside the desired range (see path from step 380 to 335 and/or 340 in Fig. 3).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Boardman by adding at least one fluid that is a non-combustible fluid and, receiving, at a controller, one or more first signals representative of a composition of a gas fuel from one or more first sensors; determining, at the controller, a type of the gas fuel based in part on the one or more first signal; receiving, at the controller, one or more signals representative of one or more operating conditions of a gas turbine system from one or more sensors; calculating, via the controller, a Wobbe index value for the fuel determining if the Wobbe index value of the fuel is within a desired range based on the 

Boardman in view of Annigeri teaches all the limitations as stated above, but does not teach adjusting the flow rate of air and at least one fluid relative to the fuel if the Wobbe index value is outside the desired range.

However, Ahn teaches However, Ahn teaches a gas turbine system (210; Fig. 2) and method of operating the gas turbine system similar as Boardman comprising:
receiving, at a controller (20; [0130]; and Fig. 2), one or more signals representative of one or more operating conditions of a gas turbine system (210; [0122]; and Fig. 2) from one or more sensors (first sensor unit: 261, 262, 263; second sensor unit: 271, 272; third sensor unit: 281, 282, 283; fourth sensor unit: 291, 292, 293; [0122-0124]; and Fig. 2; [0122-0124]; and Fig. 2, and wherein “ the first sensor unit which measures at least one of temperature, pressure, and flux of fuel ejected from the fuel flow meter”; “ the second sensor unit which measures at least one of a temperature and a pressure of the fuel”; “the third sensor unit which measures at least one of a temperature, a pressure, and a flux of the air ejected from the mixture air flow meter”; “the fourth sensor unit […] which measures a mixing ratio, a temperature, and a pressure of the fuel mixture supplied from the mixer to the combustor”; see [0017; 0020-0022]; since the one or more sensors, e.g. sensor units, are measuring the one or more operating conditions, e.g. pressure, temperature, and/or flux, it would be necessary that one or more signals representative of the one or more operating conditions are received by the controller); 
calculating, via the controller, a Wobbe index value for a fuel provided to the gas turbine system (“the Wobbe Index is calculated based on a mixing ratio, a temperature, and a pressure of the fuel mixture measured by the fourth sensor unit”, see [0023]); determining if the Wobbe index value is of the fuel is within a desired range based on the one or more signals (“[the control unit] compares the calculated Wobbe Index with the predetermined Wobbe Index range”; see [0023]); and 
adjusting a flow rate of air relative to the fuel if the Wobbe index value is outside the desired range (“controls the plurality of flow meters to adjust an amount of the air or fuel injected into the mixer” see [0023]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Boardman in view of Annigeri to have receiving, at a controller, one or more signals representative of one or more operating conditions of a gas turbine system from one or more sensors; calculating, via the controller, a Wobbe index value for the fuel determining if the Wobbe index value of the fuel is within a desired range based on the one or more signals; and adjusting the flow rate of air and at least one fluid relative to the fuel if the Wobbe index value is outside the desired range, as taught 
          
        Regarding Claim 17: Boardman in view of Annigeri and further in view of Ahn teaches all the limitations of Claim 16, as stated above, and Annigeri further teaches wherein the one or more operating conditions comprise a temperature, or a pressure, of the gas fuel (336,337; Fig. 2).
Regarding Claim 19: Boardman in view of Annigeri and further in view of Ahn teaches all the limitations of Claim 16, as stated above, and Annigeri further teaches the at least one non-combustible fluid comprises an inert gas or steam (“inert gas”; [0019]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2011/0016866), as evidenced by Kuchta (“Summary of Ignition Properties of Jet Fuels and Other Aircraft Combustible Fluids”), in view of Annigeri (US 2010/0162678), as applied to claim 9 above, and further in view of Ahn (US 2013/0305735).


Regarding Claim 14: Boardman in view of Annigeri teaches all the limitations of Claim 9, as stated above, and Annigeri further teaches the closed-loop controller is communicatively coupled to the gas turbine system (see double arrow in Fig. 2), the dilution air circuit (see 246, in Fig. 2), the compressor (see arrows connecting 290 to 215), but Boardman in view of Annigeri does not teach the controller being communicatively coupled to the heat exchanger.

However, Ahn teaches a gas turbine system (210; Fig. 2) comprising a compressor (211; Fig. 2), a combustor (213; Fig. 2), and a turbine (215; Fig. 2);
 a dilution air circuit (see annotated figure 735’) configured to supply 
a gas fuel (228; Fig. 2), 
air (225; Fig. 2) to the combustor (see Fig. 2); 
a heat exchanger (253; Fig. 2) disposed along the dilution air circuit (see Fig. 2);
a closed-loop controller (20; [0130]; and Fig. 2), the controller being communicatively coupled to the gas turbine system (“the control unit 20 may control an operation of the compressor 211 of [the gas turbine 210] while maintaining the efficiency of the gas turbine 210” see [0134]), the fluid circuit (“the control unit 20 may control […] a mixture air flow meter 241 [which is part of the fluid circuit]”, see [0135]), the second compressor (“the control unit 20 may control […] the first compressor 220” see [0133])and the heat exchanger (“the control unit 20 may control […] the second heat exchanger 253” see [0132]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Boardman in view of Annigeri to  have the controller being communicatively coupled to the heat exchanger, as taught by Ahn, to provide a way of controlling the Wobbe index and thus use different fuels in the same gas turbine without redesigning or remanufacturing the fuel system as well as to reduce a contamination material generated during combustion of the gas turbine, as recognized by Ahn (see [0013] and [0021]).


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2011/0016866), as evidenced by Kuchta (“Summary of Ignition Properties of Jet Fuels and Other Aircraft Combustible Fluids”), in view of Annigeri (US 2010/0162678), as applied to Claims 1 and 16, respectively, and further in view of Ahn (US 2013/0305735), and Koganezawa (US 2014/0260314).

Regarding Claim 7: Boardman in view of Annigeri, and further in view of Ahn teaches all the limitations of Claim 1, as stated above, and Boardman further discloses a fuel nozzle (12; Fig. 1) but does not explicitly recite wherein the fluid circuit is configured to supply at least a portion of the air into the combustor without flowing through the fuel nozzle.
However, Koganezawa teaches a gas turbine engine (4; Fig. 1) with 
a combustor (2; Fig. 1) and 
a fuel nozzle (9; Fig. 1) and 
fluid circuit (300, 200, 100, 101, and other element fluidly connected thereto; Fig. 1) supplying air (101; Fig. 1) wherein 
the fluid is configured to supply at least a portion of the air (102 and 103; Fig. 1) into the combustor without flowing through the fuel nozzle (see Fig. 2).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustor of Boardman in view of Annigeri and Ahn to have the fluid circuit being configured to supply at least a portion of the air into the combustor without flowing through the fuel nozzle, as taught by Koganezawa, to provide cooling and dilution to the combustor, as recognized by Koganezawa (see [0028]).

Regarding Claim 18: Boardman in view of Annigeri, and further in view of Ahn teaches all the limitationbs of Claim 16, as stated above, and Boradman further discloses a combustor (16; Fig.1) with  a fuel nozzle (12; Fig. 1)  but does not teach supplying at least a portion of the air into the combustor without flowing through the fuel nozzle.
However, Koganezawa teaches a gas turbine engine (4; Fig. 1) with 
a combustor (2; Fig. 1) and 
a fuel nozzle (9; Fig. 1) and 
a fluid circuit (200, 100, 101, and other element fluidly connected thereto; Fig. 1) supplying air (101; Fig. 1) and supplying at least a portion of the air (102 and 103; Fig. 1) into a combustor without flowing through the fuel nozzle (see Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustor of Boardman in view of Annigeri and Ahn to have supplying at least a portion of the air into the combustor without flowing through the fuel nozzle as taught by Koganezawa, to provide cooling and dilution to the combustor, as recognized by Koganezawa (see [0028]).


Claims 4, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2011/0016866), as evidenced by Kuchta (“Summary of Ignition Properties of Jet Fuels and Other Aircraft Combustible Fluids”), in view of Annigeri (US 2010/0162678) and Ahn (US 2013/0305735), as applied to claims 1 and 20 above, and further in view of Dinu (US 2014/0083078).

Regarding Claim 4:  Boardman in view of Annigeri, and further in view of Ahn teaches all the limitations of Claim 1, as stated above, but does not teach the at least one-combustible fluid  comprises steam.
However, Dinu teaches a gas turbine system (10; Fig. 1) having 
a fluid circuit (14, 16, and 18; Fig. 1) that supply a gas fuel (70,72; Fig. 2), air (“air” [0002] and Fig. 1), and non-combustible fuel (100, 102, 104; Fig. 2);
 a gas turbine (12; Fig. 1) having 
a fuel nozzle (24; Fig. 1) and 
a combustor (22; Fig. 1) and wherein 
the at least one-combustible fluid  comprises steam (102; Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Boardman in view of Annigeri and Ahn to have the at least one-combustible fluid comprises steam, as taught by Dinu, to  use a diluent easily accessible and inexpensive that can be obtained from a boiler, as recognized by Dinu (see [0016]).

Regarding Claim 8:  Boardman in view of Annigeri, and further in view of Ahn teaches all the limitations of Claim 1, as stated above, and Boardman further discloses a fuel nozzle (12; Fig. 1) but does not teach the fluid circuit  configured to supply the at least one non-combustible fluid into the combustor without flowing through the fuel nozzle.

However, Dinu teaches a gas turbine system (10; Fig. 1) having 
a fluid circuit (14, 16, and 18; Fig. 1) that supply a gas fuel (70,72; Fig. 2), air (“air” [0002] and Fig. 1), and non-combustible fuel (100, 102, 104; Fig. 2), 
12; Fig. 1) having a fuel nozzle (24; Fig. 1) and a combustor (22; Fig. 1) and wherein 
the fluid circuit  configured to supply the at least one non-combustible fluid into the combustor without flowing through the fuel nozzle (see Fig. 2 e.g. fluid passing through 90, 84, 96 and [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of Boardman in view of Annigeri and Ahn by adding a bifurcation to the supply of non-combustible fluid to have the fluid configured to supply the at least one non-combustible fluid into the combustor without flowing through the fuel nozzle,as taught by Dinu, to  provide cooling of the combustor element, e.g. liner, and introduce more energy directly into the combustion and thus reduce carbon emission, as recognized by Dinu (see [0027]).

Regarding Claim 20: Boardman in view of Annigeri, and further in view of Ahn teaches all the limitations of Claim 16, as stated above, and Boardman further discloses a combustor (16; Fig.1) with  a fuel nozzle (12; Fig. 1)  but does not teach supplying the at least non-combustible fluid into the combustor without flowing through the fuel nozzle.
However, Dinu teaches a gas turbine system (10; Fig. 1) having 
a fluid circuit (14, 16, and 18; Fig. 1) that supply a gas fuel (70,72; Fig. 2), air (“air” [0002] and Fig. 1), and non-combustible fuel (100, 102, 104; Fig. 2), 
a gas turbine (12; Fig. 1) having a fuel nozzle (24; Fig. 1) and a combustor (22; Fig. 1) and wherein the fluid circuit  is supplying the at least non-combustible fluid into the combustor without flowing through the fuel nozzle (see Fig. 2 e.g. fluid passing through 90, 84, 96 and [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of Boardman in view of Annigeri and Ahn by adding a bifurcation to the supply of non-combustible fluid to have supplying the at least non-combustible fluid into the combustor without flowing through the fuel nozzle ,as taught by Dinu, to  provide cooling of the combustor element, e.g. liner, and introduce more energy directly into the combustion and thus reduce carbon emission, as recognized by Dinu (see [0027]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2011/0016866), as evidenced by Kuchta (“Summary of Ignition Properties of Jet Fuels and Other Aircraft Combustible Fluids”), in view of Annigeri (US 2010/0162678) and Ahn (US 2013/0305735) as applied to Claim 1 above, and further in view of Koganezawa (US 2014/0260314) and Dinu (US 2014/0083078).

Regarding Claim 6: Boardman in view of Annigeri, and further in view of Ahn teaches all the limitations of Claim 1, as stated above, and Boardman further discloses a fuel nozzle (12; Fig. 1) but does not teach the fluid circuit  configured to inject air and  the at least one non-combustible fluid into downstream from the fuel nozzle.
However, Koganezawa teaches a gas turbine engine (4; Fig. 1) with 
a combustor (2; Fig. 1) and 
9; Fig. 1) and
 fluid circuit (300, 200, 100, 101, and other element fluidly connected thereto; Fig. 1) supplying air (101; Fig. 1) wherein
 the fluid is configured to inject air (102 and 103; Fig. 1) downstream from the fuel nozzle (see Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Boardman in view of Annigeri and Ahn to have the circuit configured to inject air downstream from the fuel nozzle, as taught by Koganezawa, to provide cooling and dilution to the combustor elements located downstream of the fuel nozzle such as combustor liner, as recognized by Koganezawa (see [0028]).
Dinu teaches a gas turbine system (10; Fig. 1) having 
a fluid circuit (14, 16, and 18; Fig. 1) that supply a gas fuel (70,72; Fig. 2), air (“air” [0002] and Fig. 1), and non-combustible fuel (100, 102, 104; Fig. 2), 
a gas turbine (12; Fig. 1) having a fuel nozzle (24; Fig. 1) and a combustor (22; Fig. 1) and wherein the fluid circuit  configured to inject the at least one non-combustible fluid downstream from the fuel nozzle (see Fig. 2 e.g. fluid passing through 90, 84, 96, 86, 92, 94 and [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Boardman in view of Annigeri and Ahn to have the circuit configured to inject the at least non-combustible fluid downstream from the fuel nozzle ,as taught by Dinu, to  provide cooling of the combustor element located downstream from the fuel nozzle, e.g. combustor liner, and/or turbine, and .


Response to Arguments
Applicant’s arguments filed 10/26/2020 with respect to Claims 1, 9 and 16 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741